   Case 1:21-cv-00518-UNA Document 1 Filed 04/12/21 Page 1 of 9 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


OVED & OVED LLP, a New York                  )
Registered Limited Liability Partnership,    )
                                             )
                       Plaintiff,            )
                                             )         C.A. No. _____________________
              v.                             )
                                             )
OVED.COM                                     )
                                             )
                       Defendant in rem.     )



                                           COMPLAINT

       Plaintiff Oved & Oved LLP (“Plaintiff” or the “Firm”) by and through its undersigned

attorneys, hereby brings this action against Defendant <oved.com>, and for its Complaint alleges

as follows:

                                    SUMMARY OF THE ACTION

       1.     Plaintiff brings this in rem action against the Internet domain name <oved.com>

(the res or the “Domain Name”) under the Anticybersquatting Consumer Protection Act, 15 U.S.C.

§ 1125(d) (the “ACPA”).

       2.     Plaintiff is a boutique law firm based in New York, New York. The Firm owns,

among other distinctive marks, the federally registered mark “OVED & OVED LLP

ATTORNEYS & COUNSELORS AT LAW.” This action seeks to recover the <oved.com>

domain name from an anonymous foreign registrant (the “Registrant” or the “Cybersquatter”) who

has registered the Domain Name in bad faith and without any legitimate rights in the Oved name

or any related mark.




                                                 -1-
   Case 1:21-cv-00518-UNA Document 1 Filed 04/12/21 Page 2 of 9 PageID #: 2




       3.      The <oved.com> domain name incorporates, or is confusingly similar to, the Firm’s

distinctive marks, and the Cybersquatter now seeks to profit from Plaintiff’s marks by offering to

sell the Domain Name for an extortionate price.

       4.      Plaintiff files this in rem Complaint against the Domain Name in this district

because the Domain Name’s registrar and authoritative domain registry are located in this district,

while the Registrant is located in Poltava Oblast, Ukraine.

       5.      Accordingly, Plaintiff respectfully requests an order transferring <oved.com> to

the Firm pursuant to the authority conferred on this Court by the ACPA and the Court’s in rem

jurisdiction over the Domain Name.

                       THE PARTIES, JURISDICTION, AND VENUE

       6.      Oved & Oved LLP is a New York Registered Limited Liability Partnership with its

principal office at 401 Greenwich Street, New York, New York 10013.

       7.      The Defendant res is the domain name <oved.com>.                 The Domain Name

Registration Data Lookup provided by the Internet Corporation for Assigned Names and Numbers

(“ICANN”), does not identify an individual or entity as the registrant of the Domain Name; instead,

it states that the Registrant is located in Poltava Oblast, Ukraine and that more detailed information

has been redacted for privacy. See Ex. A.

       8.      The information provided by ICANN identifies GoDaddy.com, LLC (“GoDaddy”)

as the registrar of the <oved.com> domain name. Id. The “WHOIS” search on GoDaddy’s own

website confirms that GoDaddy is the registrar for the Domain Name. See Ex. B. GoDaddy is a

Delaware Limited Liability Company and is therefore “located” in this District. See Ex. C.




                                                -2-
   Case 1:21-cv-00518-UNA Document 1 Filed 04/12/21 Page 3 of 9 PageID #: 3




          9.    The authoritative domain registry for the entire “.com” top-level domain is

VeriSign, Inc. (“VeriSign”). VeriSign is a Delaware Corporation and is therefore “located” in this

District. See Ex. D.

          10.   This Court has subject matter jurisdiction over this action pursuant to the ACPA.

The ACPA provides that the owner of a mark may file an in rem civil action “against a domain

name” if the Court finds that a “domain name violates any right of the owner of a mark” and the

owner of that mark is either: (i) unable to locate the person who otherwise would have been a

proper defendant in an action under the ACPA, or; (ii) unable to obtain in personam jurisdiction

over that defendant. 15 U.S.C. § 1125(d). This Court is also granted subject matter jurisdiction

by 15 U.S.C. §1121 and 28 U.S.C. §§ 1331 and 1338.

          11.   This Court may properly exercise in rem jurisdiction over <oved.com> in this

action because, on information and belief, the information provided by ICANN and GoDaddy

demonstrates that the Registrant is based in Poltava Oblast, Ukraine. See Ex. A. As stated above,

more detailed information regarding the Registrant is not available publicly and, on information

and belief, the Registrant may have registered the Domain Name anonymously or with fictious

information. Accordingly, and after the exercise of due diligence, Plaintiff has not been able to

form a good faith belief that personal jurisdiction exists over the Registrant anywhere in the United

States.

          12.   The registry and registrar for the domain name, however, are located in this judicial

district. The ACPA provides that the owner of a mark may file an in rem proceeding “in the

judicial district in which the domain name registrar, domain name registry, or other domain name

authority that registered or assigned the domain name is located.” 15 U.S.C. § 1125(d)(2)(A).

Similarly, the statute specifies that a domain name “shall be deemed to have its situs in the judicial




                                                -3-
   Case 1:21-cv-00518-UNA Document 1 Filed 04/12/21 Page 4 of 9 PageID #: 4




district in which the domain name registrar, registry, or other domain name authority that

registered or assigned the domain name is located” or in which “documents sufficient to establish

control and authority regarding the disposition of the registration and use of the domain name are

deposited with the court.” 15 U.S.C. § 1125(d)(2)(C).

       13.     Accordingly, in rem jurisdiction properly lies in this judicial district.

       14.     In service of the Court’s in rem jurisdiction, the ACPA commands that “[u]pon

receipt of written notification of a filed, stamped copy of a complaint filed by the owner of a mark

in a United States district court under this paragraph, the domain name registrar, domain name

registry, or other domain name authority” must:         “(I) expeditiously deposit with the court

documents sufficient to establish the court’s control and authority regarding the disposition of the

registration and use of the domain name to the court” and “(II) not transfer, suspend, or otherwise

modify the domain name during the pendency of the action, except upon order of the court.”

       15.     Venue is proper in this District because the registrar, GoDaddy, and the registry,

VeriSign, are located in this District and a substantial part of the events giving rise to the claims

occurred in this District. See 15 U.S.C. § 1125(d)(2)(C)(i); 28 U.S.C. § 1391.

                                      THE OVED MARKS

       16.     Oved & Oved LLP is a boutique law firm based in New York, New York. For

approximately two decades, Oved & Oved LLP has operated as a New York Registered Limited

Liability Partnership. In 2001, shortly after its founding, Oved & Oved LLP registered the domain

name “ovedlaw.com.” The Firm continues to use this domain name regularly in the ordinary

course of its business.

       17.     In 2007, Oved & Oved LLP filed with the United States Patent and Trademark

Office (“USPTO) to register the distinctive service mark “OVED & OVED LLP ATTORNEYS




                                                -4-
    Case 1:21-cv-00518-UNA Document 1 Filed 04/12/21 Page 5 of 9 PageID #: 5




& COUNSELORS AT LAW” (Registration No. 3571203) and the related service mark “GO

WITH THE O” (Registration No. 3618082). The USPTO accepted these marks for registration

and they have been registered with the USPTO continuously since 2009.

       18.     In addition to these registered service marks and the <ovedlaw.com> domain name,

the Firm has acquired through use strong rights in the “OVED” mark as it pertains to legal services.

Plaintiff has made consistent, bona fide use of these collective marks related to the Oved name

(herein after referred to collectively as the “OVED Marks”) in commerce throughout the United

States since at least 2007. Further, the Firm has devoted significant time, effort, and resources to

developing and maintaining the quality of the OVED Marks and the Oved brand. Indeed, the Firm

has invested hundreds of thousands of dollars in marketing and branding efforts to ensure that

consumers associate the OVED Marks with sophisticated legal services.

                 THE DOMAIN NAME IS REGISTERED IN BAD FAITH

       19.     On information and belief, <oved.com> was registered to Oved Diamond Company

Ltd., a now-defunct Manhattan-based jewelry retailer, until 2011. Records maintained by New

York State show that the jewelry company dissolved on January 25, 2012, and archived snapshots

of the <oved.com> website collected by the Internet Archive Wayback Machine1 demonstrate that

the apparently genuine webpage for this retailer went offline in 2011 or 2012. See Exs. E, F.

       20.     On information and belief, the Cybersquatter thereafter registered, and continues to

re-register, the Domain Name in bad faith. The anonymous Ukraine-based Registrant has no

legitimate interest in the OVED Marks and no apparent connection to the Oved name. Plaintiff

cannot discern from publicly available information the date on which the Cybersquatter first




1
 The Internet Archive Wayback Machine is a website utility that enables users to view archived
versions of websites periodically captured by software.


                                               -5-
   Case 1:21-cv-00518-UNA Document 1 Filed 04/12/21 Page 6 of 9 PageID #: 6




registered the <oved.com> domain, but, on information and belief, Plaintiff believes and alleges

that the Cybersquatter registered the <oved.com> domain in 2011 or 2012.

       21.     The website to which the <oved.com> domain currently resolves contains no

substantive content. Rather, the website merely re-directs users to a series of online advertisements

unrelated to the Oved name. Upon information and belief, the <oved.com> domain has never

resolved to a legitimate website while under the Registrant’s control and the Registrant is not

currently using the domain name for any genuine or bona fide business purposes. Archived

snapshots of the <oved.com> website from the Internet Archive Wayback Machine confirm

demonstrate that from approximately 2012 through the present the <oved.com> domain has not

displayed any substantive content, and instead has been used to direct visitors to other websites.

See Ex. F.

       22.     Instead, the Cybersquatter is attempting to profit from its wrongful registration of

the Domain Name. The bad faith registration implied by registrant’s disuse of the Domain Name

is confirmed by the fact that the registrant has recently offered the Domain Name for sale at the

extortionate price of $30,000. See Ex. G.

       23.     Consultation of the non-exclusive factors enumerated in the Anticybersquatting

Consumer Protection Act leaves no doubt as to the Registrant’s bad faith intent to profit: (i) Oved

& Oved LLP has strong rights in the OVED marks, including through federal registration of the

mark OVED & OVED LLP ATTORNEYS & COUNSELORS AT LAW and through continuous

common law use of the OVED mark since at least 2007; by contrast, the Registrant has no apparent

legal interest in any mark or other intellectual property related to the Oved name; (ii) there is no

basis to believe that the Domain Name contains the legal name of the Registrant; (iii) the Registrant

has never made prior use of the <oved.com> domain name in connection with a bona fide offering




                                                -6-
   Case 1:21-cv-00518-UNA Document 1 Filed 04/12/21 Page 7 of 9 PageID #: 7




of goods or services; (iv) the Registrant cannot invoke fair use; (v) the Registrant’s use of

<oved.com> as a repository for online advertising evinces the Registrant’s intent to divert

consumers away from the Firm’s legitimate website for commercial gain and creates a likelihood

of confusion as to the source, sponsorship, affiliation, or endorsement of the website; (vi) the

Registrant has repeatedly offered to sell the Domain Name for an astonishing profit, including

through the GoDaddy auction service, without having made a bona fide offering of goods or

services; (vii) the Registrant has not provided complete “WHOIS” registration data to the domain

registrar and has failed to maintain accurate contact information in connection with the registration

of <oved.com>; (viii) the OVED Marks are distinctive and the Firm has devoted considerable

resources to increasing is recognition and reputation for quality in the United States and throughout

the world. See 15 U.S.C. § 1125(d)(1)(B).

          24.     This is precisely the sort of conduct that gives rise to liability under the

Anticybersquatting Consumer Protection Act. See 15 U.S.C. § 1125(d).

                                              COUNT I

                (Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d))

          25.     Plaintiff hereby incorporates Paragraphs 1 through 24 as though fully set forth

herein.

          26.     The OVED Marks are distinctive in this District and in the United States; the OVED

Marks were then, and are now, protected by the Lanham Act.

          27.     The Domain Name is either identical to, or confusingly similar and dilutive of, the

OVED Marks.

          28.     The OVED Marks were distinctive before the Cybersquatter registered or re-

registered the Domain Name. The Domain Name was re-registered long after the OVED Marks




                                                 -7-
   Case 1:21-cv-00518-UNA Document 1 Filed 04/12/21 Page 8 of 9 PageID #: 8




became distinctive. See, e.g., Schmidheiny v. Weber, 319 F.3d 581 (3d Cir. 2003). See also Am.

Cruise Lines, Inc. v. HMS Am. Queen Steamboat Co. LLC, No. 13-cv-324 (RGA), 2017 U.S. Dist.

LEXIS 130430, at *34 (D. Del. Aug. 2017) (“Consistent with the purpose and text of the Act, re-

registration is a qualifying registration for liability. Thus, distinctiveness and bad faith can be

determined at the time of any of the re-registrations, including Defendant’s most recent extension

of the domain name registration.”).

       29.     The Cybersquatter registered the Domain Name with a bad faith intent to profit.

This intent is readily apparent from the conduct described in this Complaint, including the

Registrant’s registration and re-registration of a domain in which it had no legitimate interest and

its subsequent offer to sell this domain at a price far exceeding the cost of registration.

       30.     The registration and attempt to sell the Domain Name by the Registrant shows a

bad faith intent to profit from the goodwill of the Plaintiff’s OVED Marks and, thus, constitutes

acts of cybersquatting in violation of the ACPA.

       31.     Upon information and belief, the Registrant is located outside of the United States

and this Court lacks personal jurisdiction over that person or entity.

       32.     The Registrant’s conduct warrants an order from this Court requiring the transfer

of the <oved.com> domain name to Plaintiff, or, in the alternative, the forfeiture or cancellation of

the <oved.com> domain name. See 15 U.S.C. § 1125(d)(1)(C) and d(2)(D)(i).

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Oved & Oved LLP respectfully prays that this honorable Court

award Plaintiff the following relief:

        A.     A judgment entered for Plaintiff against Defendant <oved.com>;




                                                 -8-
  Case 1:21-cv-00518-UNA Document 1 Filed 04/12/21 Page 9 of 9 PageID #: 9




       B.    A declaration that Registrant’s conduct with respect to the <oved.com> domain

             violates the Anticybersquatting Consumer Protection Act;

       C.    An injunction:

             i.        Ordering the registrar to transfer the Domain Name <oved.com> to

                       Plaintiff;

            ii.        Or, in the alternative, ordering the registrar to cancel the current registration

                       of the Domain Name <oved.com>;

       D.    Awarding Plaintiff such other and further relief that this Court may deem just and

             proper.

                                                    /s/ Benjamin J. Schladweiler
OF COUNSEL:                                         Benjamin J. Schladweiler (# 4601)
                                                    GREENBERG TRAURIG, LLP
Andrew L. Kincaid, Esq. (pro hac vice               The Nemours Building
pending)                                            1007 North Orange Street, Suite 1200
OVED & OVED LLP                                     Wilmington, DE 19801
401 Greenwich Street                                Phone: (302) 661-7000
New York, New York 10013                            Fax: (302) 661-7360
akincaid@ovedlaw.com                                Email: schladweilerb@gtlaw.com
Tel: (212) 226-2376
                                                    Attorneys for Plaintiff Oved & Oved LLP
DATED: April 12, 2021




                                                 -9-
